Exhibit 10.1

AMENDMENT NO. 8
TO
CREDIT AGREEMENT

AMENDMENT NO. 8 ( this “Amendment”), dated as of December 12, 2011, to the
Credit Agreement, dated as of December 21, 2006, by and between Alterra Bermuda
Limited, a Bermuda company (the “Borrower”) and The Bank of Nova Scotia (the
“Lender”), as amended by Amendment No. 1, dated as of December 20, 2007,
Amendment No. 2, dated as of December 18, 2008, Amendment No. 3, dated as of
December 17, 2009, Amendment No. 4, dated as of May 3, 2010, Amendment No. 5,
dated as of August 30, 2010, Amendment No. 6, dated as of December 1, 2010, and
Amendment No. 7, dated as of December 13, 2010 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

RECITALS

I. Capitalized terms used herein and not herein defined shall have the meanings
set forth in the Credit Agreement.

II. The Borrower desires to amend the Credit Agreement upon the terms and
conditions herein contained, and the Lender has agreed thereto.

Accordingly, in consideration of the Recitals and the covenants, conditions and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1. The defined term “Commitment Termination Date” contained in Section 1.1 of
the Credit Agreement is amended by deleting the date “December 12, 2011”
contained therein and replacing it with the date “January 31, 2012”.

2. Paragraph 1 hereof shall not be effective until each of the following
conditions is satisfied (the date, if any, on which such conditions shall have
first been satisfied being referred to herein as the “Amendment Effective
Date”):

(a) the Lender shall have received from the Borrower either (i) a counterpart of
this Amendment executed on behalf of the Borrower or (ii) written evidence
satisfactory to the Lender (which may include telecopy transmission of a signed
signature page of this Amendment) that the Borrower has executed a counterpart
of this Amendment; and

(b) all fees and expenses payable to the Lender and invoiced to the Borrower at
least three (3) Business Days prior to the Amendment Effective Date (including
the reasonable fees and expenses of counsel to the Lender) due and payable on or
prior to the Amendment Effective Date shall have been paid.

3. The Borrower (i) reaffirms and admits the validity and enforceability against
the Borrower of each Credit Document and all of its obligations thereunder,
(ii) agrees and admits that it has no defense to or offset against any such
obligation, and (iii) represents and warrants that, as of the date of the
execution and delivery hereof by the Borrower, no Default has occurred and is
continuing.

4. This Amendment may be executed in any number of counterparts, each of which
shall be original and all of which shall constitute one agreement. It shall not
be necessary in making proof of this Amendment to produce or account for more
than one counterpart signed by the party to be charged.

5. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to conflict of laws principles
that would require the application of the laws of another jurisdiction.

6. Except as amended hereby, the Credit Agreement shall in all other respects
remain in full force and effect.

[Remainder of page intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Credit
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

ALTERRA BERMUDA LIMITED

By:
Name:
Title:


THE BANK OF NOVA SCOTIA

By:
Name:
Title:


